DENY; and Opinion Filed March 6, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00223-CV
                                      No. 05-15-00224-CV

                                IN RE JOHN CLOUD, Relator

                 Original Proceeding from the 195th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F93-61603-N, F93-61604-N

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Brown, and Whitehill
                                   Opinion by Justice Brown
       Relator filed this petition for writ of mandamus complaining that although he filed a

motion for forensic DNA testing       pursuant to chapter 64 of the Texas Code of Criminal

Procedure on December 23, 2014, the trial court has not determined whether reasonable grounds

exist for the filing of the motion, has not determined whether relator is indigent and has not

appointed counsel for the proceeding. TEX. CODE CRIM. PROC. ANN. art. 64.01(c) (West Supp.

2014) (“The convicting court shall appoint counsel for the convicted person if the person informs

the court that the person wishes to submit a motion under this chapter, the court finds reasonable

grounds for a motion to be filed, and the court determines that the person is indigent.”). Relator

was convicted of aggravated sexual assault on a child under age fourteen and sentenced to life

imprisonment in each case. Cloud v. State, 05-96-00732-CR, 1998 WL 227941, at *1 (Tex.

App.—Dallas May 8, 1998, pet. ref'd). We affirmed the convictions. Id.
       On three previous occasions, this Court has affirmed the trial court’s denial of relator’s

request for forensic DNA testing of the material that is the subject of relator’s current motion for

forensic DNA testing. See Cloud v. State, Nos. 05-13-01235-CR & 05-13-01237-CR, 2014 WL
1413818, at *1 (Tex. App.—Dallas Mar. 26, 2014, pet. ref’d) (mem. op., not designated for

publication); Cloud v. State, Nos. 05–07–01414–CR & 05–07–01415–CR, 2008 WL 3020817

(Tex. App.—Dallas Aug. 6, 2008, pet. ref'd) (not designated for publication); Cloud v. State,

Nos. 05–03–01146–CR & 05–03–01162–CR, 2004 WL 1615832 (Tex. App.—Dallas July 20,

2004, pet. ref'd) (mem. op., not designated for publication). The mandamus record does not

present a ground for the relief relator seeks.        In re Sims, No. 05-13-00049-CV, 2013 WL
1273912, at *1 (Tex. App.—Dallas Mar. 15, 2013, orig. proceeding) (“Relator is not entitled to a

writ of mandamus requiring the trial court to repeatedly rule on the same motion.”); In re

Durden, No. 14-12-00143-CR, 2012 WL 590815, at *2 (Tex. App.—Houston [14th Dist.] Feb.

23, 2012, orig. proceeding) (“[N]o ruling is required in response to a subsequent filing of a

motion for DNA testing if there has already been a full adjudication in connection with a prior

motion for DNA testing, absent exceptional circumstances.”); In re Birdwell, 393 S.W.3d 886,

893 (Tex. App.—Waco 2012, no pet.) (Gray, C.J. concurring) (denying mandamus compelling

ruling on tenth motion for forensic DNA testing). We deny the petition for writ of mandamus.




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE


150223F.P05




                                                –2–